Name: Commission Decision No 3633/83/ECSC of 8 December 1983 supplementing Decision No 37-54 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  marketing;  iron, steel and other metal industries
 Date Published: 1983-12-23

 Avis juridique important|31983S3633Commission Decision No 3633/83/ECSC of 8 December 1983 supplementing Decision No 37-54 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels Official Journal L 360 , 23/12/1983 P. 0020 - 0020 Finnish special edition: Chapter 13 Volume 13 P. 0186 Spanish special edition: Chapter 08 Volume 2 P. 0123 Swedish special edition: Chapter 13 Volume 13 P. 0186 Portuguese special edition Chapter 08 Volume 2 P. 0123 *****COMMISSION DECISION No 3633/83/ECSC of 8 December 1983 supplementing Decision No 37-54 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 60 thereof, Given that under Decision No 37-54 of 29 July 1954 (1) the enterprises are required to publish price lists and conditions of sale for special steels as defined in Annex III to the Treaty, and that this Decision was supplemented by Decision No 33-58 of 1 December 1958 (2) and amended by Decision No 21-63 of 11 December 1963 (3), Whereas steel undertakings are obliged, under Decision No 37-54 to publish price lists and conditions of sale for the sale of certain special steels; Whereas a study of special conditions attached to the production, standardization and sale of tool steels, for which the publication of price lists has not been required hitherto, has shown that conditions at the present time are such that price lists could also be published for these steels; Whereas it is appropriate that the requirement to publish price lists should be extended to tool steels; After consulting the Consultative Committee, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision No 37-54 is hereby supplemented and amended as follows: The following points (h) and (i) are added after point (g): '(h) non-alloy tool steels containing 0,6 % or more of carbon; (i) alloy tool steels, including high-speed steels.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be applicable from 1 January 1984. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No 18, 1. 8. 1954, p. 470. (2) OJ No 31, 18. 12. 1958, p. 665/58. (3) OJ No 187, 24. 12. 1963, p. 2973/63.